Exhibit 10.3

Confidential Treatment Requested by Tesla, Inc.

 

AMENDMENT NO. 4
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of August 16, 2018, is entered into by and among TESLA
2014 WAREHOUSE SPV LLC, a Delaware limited liability company (the “Borrower”),
TESLA FINANCE LLC, a Delaware limited liability company (“TFL”), the Lenders
party hereto, the Group Agents party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as paying agent (the “Paying Agent”)
and DEUTSCHE BANK AG, NEW YORK BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) and is made in respect of the Amended and
Restated Loan and Security Agreement, dated as of August 17, 2017, as amended on
October 18, 2017, as further amended on March 23, 2018, as further amended on
May 4, 2018 (the “Loan Agreement”) among the Borrower, TFL, the Lenders party
thereto, the Group Agents party thereto, the Administrative Agent and the Paying
Agent.  Defined terms used herein and not otherwise defined herein shall have
the respective meanings given to them in the Loan Agreement as amended hereby.

WHEREAS, the Borrower, the Lenders, the Group Agents, the Paying Agent and the
Administrative Agent have agreed to amend the Loan Agreement on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders, the Group Agents, the Paying Agent and
the Administrative Agent agree as follows:

1.Amendments to Loan Agreement.  Effective as of the Amendment Effective Date
(as defined below) and subject to the satisfaction of the conditions precedent
set forth in Section 2 hereof:

(a)Section 1.01 of the Loan Agreement is hereby amended by adding the following
definitions thereto in the appropriate alphabetical order:

“Amendment No. 4 Effective Date” shall mean August 16, 2018.

 

“Collateral Agency and Security Agreement” shall mean the Collateral Agency and
Security Agreement, dated as of August 16, 2018, among the Trust, TFL and the
Collateral Agent.

“Collateral Agent” means TLT Leasing Corp., a Delaware corporation.

“DB Supplemental Commitment” shall have the meaning specified in the Fee Letter.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“Finco Borrower Default” shall mean the occurrence of any “Event of Default” as
such term is defined in the Finco Warehouse Agreement.

“Recommenced Borrowing Date” shall mean the first Loan Increase Date to occur
after the Amendment No. 4 Effective Date.

“Required Supermajority Group Agents” shall mean at any time (a) if there are
two or fewer Group Agents, then all Group Agents, and (b) if there are more than
two Group Agents, (i) Group Agents for Lenders then holding more than sixty-six
and two-thirds percent (66-2/3%) of the Commitments then in effect, or (ii) if
the Commitments have terminated, Group Agents for Lenders then holding more than
sixty-six and two-thirds percent (66-2/3%) of the Loans (Group Agents that are
Affiliates of one another being considered as one Group Agent for purposes of
this proviso).

“Supermajority Terms” shall mean (i) the definition of “Base Residual Value”;
(ii) the definition of “Change in Control”; (iii) the definition of “Credit Loss
Ratio Trigger”; (iv) the definition of “Delinquency Ratio Trigger”; (v) the
definition of “Eligible Lease”; (vi) the individual limits in the definition of
“Excess Concentration Amount”; (vii) the definition of “Interest Rate Hedge
Trigger Event”; (viii) the definition of “Mark-to-Market MRM Residual Value”;
(ix) the definition of “Maximum Loan Balance”; (x) the definition of “Portfolio
Performance Condition”; (xi) the definition of “Required Discount Rate”; (xii)
the definition of “Required Reserve Account Balance”; (xiii) the definition of
“Residual Value Loss Ratio Trigger”; (xiv) the definition of “Securitization
Value”; (xv) the definition of “Servicer Default”; (xvi) the definition of
“Turbo Amortization Period”; (xvii) Section 2.04; (xviii) Section 6.01(n); (xix)
Section 6.03; and (xx) Section 8.01.

(b)Section 1.01 of the Loan Agreement is hereby amended by amending clauses (ii)
and (iii) the definition of “Excess Concentration Amount” to read as follows:

“(ii)the aggregate Base Residual Value of all Warehouse SUBI Leases that are
Eligible Leases scheduled to reach their Lease Maturity Date in any one (1)
month exceeds the Single Month Maturity Limit; provided, that this clause (ii)
shall not apply during the period beginning on the Recommenced Borrowing Date
and ending on the Payment Date occurring in the sixth (6th) month after the
month in which the Recommenced Borrowing Date occurs;

(iii)the aggregate Base Residual Value of all Warehouse SUBI Leases that are
Eligible Leases scheduled to reach their Lease Maturity Date in any 6
consecutive months exceeds the Six Month Maturity Limit; provided, that this
clause (iii) shall not apply during the period beginning on the Recommenced
Borrowing Date and ending on the Payment Date occurring in the eighth (8th)
month after the month in which the Recommenced Borrowing Date occurs;”

(c)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Facility Limit” by replacing the reference to “$511,125,806.42”
with “$0”.

2

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(d)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Fee Letter” to read as follows:

“Fee Letter” shall mean the Third Amended and Restated Fee Letter dated as of
August 16, 2018 among the Borrower, the Administrative Agent, the Group Agents
and the Lenders, setting forth the upfront fee and certain other fees and
expenses payable to the Administrative Agent and the Lenders by the Borrower.

(e)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Loan Maturity Date” by replacing the reference to “September
2019” with “September 2020”.

(f)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Portfolio Performance Condition” by replacing the references to
[***] in clause (ii) thereof and in clause (y) to the proviso thereof with
[***].

(g)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Scheduled Expiration Date” by replacing the reference to “August
17, 2018” with “August 16, 2019”.

(h)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Transaction Documents” to read as follows:

“Transaction Documents” shall mean the Trust Agreement, the Warehouse SUBI
Supplement, the Warehouse SUBI Servicing Agreement, the LeaseDimensions
Subservicing Agreement, the eVault Letter Agreement, the Warehouse SUBI Sale
Agreement, this Agreement, the Collateral Agency and Security Agreement, the Fee
Letter, each Loan Request, each Settlement Statement, each Notice of Warehouse
SUBI Lease Allocation, each Interest Rate Hedge and each other agreement,
report, certificate or other document delivered by any Tesla Party, Tesla, Inc.
or TFL pursuant to or in connection with this Agreement.  For the avoidance of
doubt, the Finco Transaction Documents shall not constitute Transaction
Documents under this Agreement.

(i)Section 2.11(b) of the Loan Agreement is hereby amended by deleting Section
2.11(b) in its entirety and inserting in lieu thereof a new Section 2.11(b)
reading in its entirety as follows:

“(b)TFL may, at the written directions of the Borrower and Finco Borrower,
reduce the Maximum Facility Limit subject to the following terms and conditions:

3

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(i)TFL shall send a written notice (such notice, “Maximum Facility Limit
Reduction Notice”) signed by an Authorized Signatory to the Administrative Agent
(who shall forward the same to the Group Agents) and TFL Administrative Agent,
which notice shall specify:

(A)the amount by which the Maximum Facility Limit is proposed to be reduced (the
“Maximum Facility Limit Reduction Amount”) and whether such Maximum Facility
Limit Reduction Amount is reducing the Maximum Facility Limit by the DB
Supplemental Commitment; provided that, the resulting Maximum Facility Limit
after taking into account the Maximum Facility Limit Reduction Amount shall not
be less than the sum of the Loan Balance and the Finco Loan Balance on the
Maximum Facility Limit Reduction Date;

(B)the date on which such reduction is proposed to occur (the “Maximum Facility
Limit Reduction Date”), which Maximum Facility Limit Reduction Date shall be not
less than five (5) Business Days after the date of such Maximum Facility Limit
Reduction Notice; and

(C)the amount of the Maximum Facility Limit Reduction Amount that shall reduce
the Facility Limit and the Finco Facility Limit, respectively, provided that the
Facility Limit shall not be less than the Loan Balance on the Maximum Facility
Limit Reduction Date.

(ii)On each Maximum Facility Limit Reduction Date, the Facility Limit will be
reduced by the amount specified in the related Maximum Facility Limit Reduction
Notice and each such reduction shall reduce each Lender’s Commitment by its
ratable share (based on the Commitments of the Lenders) of the Maximum Facility
Limit Reduction Amount; provided, however, that if the Maximum Facility Limit
Reduction Notice reduces the DB Supplemental Commitment, then such reduction
shall only reduce Deutsche Bank AG, New York Branch’s Commitment and shall not
reduce each Lender’s Commitment by its ratable share.

(iii)With respect to a reduction of the Maximum Facility Limit by the DB
Supplemental Commitment, in order to cause each Lender to have its respective
Commitment Percentage of the Loans on such Maximum Facility Limit Reduction Date
(after giving effect to the decrease of the Maximum Facility Limit on such
Maximum Facility Limit Reduction Date), each existing Lender shall sell,
transfer and assign pursuant to one or more Assignment and Assumption
Agreements, on such Maximum Facility Limit Reduction Date, the appropriate
portion, if any, of its Loans, as applicable, to one or more Lenders such that
each Lender’s Loan and Commitment, as applicable, will be proportionate to its
Commitment Percentage as of such Maximum Facility Limit Reduction Date as
determined by the Administrative Agent.

4

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(iv)No reduction in the Maximum Facility Limit shall occur if after giving
effect to such reduction and any repayments of the Loan Balance, the Facility
Limit will be less than the Loan Balance.

On each Maximum Facility Limit Reduction Date, the Administrative Agent shall
update its books and records to reflect the updated Maximum Facility Limit,
Facility Limit and Commitment of each Lender.”

(j)Section 2.12(a)(iv) of the Loan Agreement is hereby amended by deleting
Section 2.12(a)(iv) in its entirety and inserting in lieu thereof a new Section
2.12(a)(iv) reading in its entirety as follows:

(k)“(iv)Except as provided in Section 2.12(b), TFL may not reallocate any
portion of the Finco Facility Limit to the Facility Limit without the prior
written consent of all Group Agents.”

(l)Section 2.12(b) of the Loan Agreement is hereby amended by deleting Section
2.12(b) in its entirety and inserting in lieu thereof a new Section 2.12(b)
reading in its entirety as follows:

“(b)In addition, on the Recommenced Borrowing Date and on each Payment Date
occurring after the Recommenced Borrowing Date, the excess of the Finco Facility
Limit over the aggregate principal amount of the Finco Loans shall automatically
be reallocated from the Finco Facility Limit to the Facility Limit.”

(m)Section 4.01(o) of the Loan Agreement is hereby amended by deleting Section
4.01(o) in its entirety and  inserting in lieu thereof a new Section 4.01(o)
reading in its entirety as follows:

“(o) Good Title; Perfection.  Immediately prior to the pledge hereunder, the
Borrower shall be the legal and beneficial owner of the Warehouse SUBI
Certificate and the beneficial owner of the Warehouse SUBI Assets with respect
thereto, free and clear of any Adverse Claim (other than the interest of the
Collateral Agent under the Collateral Agency and Security Agreement).  This
Agreement is effective to create, and shall transfer to the Administrative Agent
a valid security interest in the Warehouse SUBI Certificate and the Borrower’s
beneficial interest in the Warehouse SUBI Assets and Collections (to the extent
provided by Section 9-315 of the UCC (or other section of similar content of the
Relevant UCC) with respect thereto and in the other Collateral free and clear of
any Adverse Claim (except as created by this Agreement and the Collateral Agency
and Security Agreement), which security interest is perfected (except as to the
Warehouse SUBI Leased Vehicles in which the Collateral Agent is noted as the
lienholder on the related Certificate of Title) and of first priority.  On or
prior to the Closing Date (and, with respect to Additional Warehouse SUBI
Assets, on the applicable Warehouse SUBI Lease Allocation Date, including a
Warehouse SUBI Lease Allocation Date which is a Loan Increase Date), all
financing statements and other documents required to be recorded or filed in
order to perfect and protect the Administrative Agent’s security interest in and
to the Collateral against all creditors of and transferees from the Borrower
will have been duly filed in each filing

5

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

office necessary for such purpose (other than any notation of the security
interest of the Administrative Agent on any Certificates of Title for Warehouse
SUBI Leased Vehicles) and all filing fees and taxes, if any, payable in
connection with such filings shall have been paid in full.  No effective
financing statement or other instrument similar in effect covering any
Collateral with respect thereto is on file in any recording office, except those
filed pursuant to this Agreement or the Collateral Agency and Security
Agreement.

(n)Section 5.02 of the Loan Agreement is hereby amended as follows:

(i)Clause (d) is amended by replacing the reference to “At least two (2)
Business Days” in the first sentence with “Not later than 12:00 p.m. New York
City time on the Business Day”;

(ii)Clause (h) is amended by deleting the word “and” at the end thereof;

(iii)Clause (i) is amended by replacing the period at the end with “; and”; and

(iv)Clause (j) is hereby added, reading in its entirety as follows:

“(j)No Finco Borrower Default shall have occurred and be continuing.”

(o)Section 6.01(l) of the Loan Agreement is hereby amended by deleting Section
6.01(l) in its entirety and  inserting in lieu thereof a new Section 6.01(l)
reading in its entirety as follows:

“(l)Maintenance of Security Interests in Warehouse SUBI.  The Borrower shall
take such steps as are necessary to preserve and maintain the security interest
of the Administrative Agent (for the benefit of the Secured Parties) in the
Warehouse SUBI and other Collateral as a valid and enforceable first priority
perfected security interest, subject to no Adverse Claims (other than the
interest of the Collateral Agent under the Collateral Agency and Security
Agreement).”

(p)Section 6.02(b) of the Loan Agreement is hereby amended by deleting Section
6.02(b) in its entirety and  inserting in lieu thereof a new Section 6.02(b)
reading in its entirety as follows:

“(b)Transfers, Liens, Etc.  Except for the Adverse Claims of the Administrative
Agent created by this Agreement, of the Collateral Agent created by the
Collateral Agency and Security Agreement and except for other transfers
permitted under this Agreement, the Borrower shall not transfer, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim (including the filing of any financing statement) upon
or with respect to the Collateral (or any portion thereof), or upon or with
respect to any account to which any Collections are sent, or assign any right to
receive income in respect thereto.

6

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(q)Section 6.02(e) of the Loan Agreement is hereby amended by deleting Section
6.02(b) in its entirety and  inserting in lieu thereof a new Section 6.02(b)
reading in its entirety as follows:

“(e)Change to other Agreements.  The Borrower shall not (i) terminate, amend,
supplement, modify or waive, or grant or consent to any such termination,
amendment, waiver or consent, or permit to become effective any amendment,
supplement, waiver or other modification to the Warehouse SUBI Servicing
Agreement, the Warehouse SUBI Sale Agreement, the Warehouse SUBI Supplement, the
Trust Agreement (except to the extent such termination, amendment, waiver or
consent (i) relates solely to the UTI or a special unit of beneficial interest
other than the Warehouse SUBI and (ii) does not have any adverse effect on the
Lenders, the Administrative Agent or any other Secured Party, the Collateral or
the SUBI Assets) or the eVault Letter Agreement, or (ii) terminate, amend,
supplement, modify or waive, or grant or consent to any such termination,
amendment, waiver or consent, or permit to become effective any amendment,
supplement, waiver or other modification to any other Transaction Documents that
could reasonably be expected to have a Material Adverse Effect, without, in each
case, the consent of the Administrative Agent and the Required Group Agents (or
the Required Supermajority Group Agents in the case of an amendment to the
Warehouse SUBI Servicing Agreement that amends the definition of “Servicer
Default”), in each case, such consents not to be unreasonably withheld, delayed
or conditioned.”

(r)Section 12.02(a) of the Loan Agreement is hereby amended by deleting Section
12.02(a) in its entirety and  inserting in lieu thereof a new Section 12.02(a)
reading in its entirety as follows:

“(a)No failure on the part of the Group Agents, the Conduit Lenders, the
Committed Lenders, the Paying Agent or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.  No
amendment or waiver of any provision of this Agreement or consent to any
departure by the Borrower or TFL therefrom shall be effective unless in a
writing signed by the Administrative Agent and the Required Group Agents (and,
in the case of any amendment, also signed by the Borrower and, if applicable,
TFL), and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent that modifies any of the
Supermajority Terms shall be effective unless in writing and signed by the
Required Supermajority Group Agents; provided, further, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by the Group
Agents for all the Lenders directly affected thereby (or by the Administrative
Agent with the consent of the Group Agents for all the Lenders directly affected
thereby), in addition to the Required Group Agents or Required Supermajority
Group Agents, as the case may be, (or by the Administrative Agent with the
consent of the Required Group Agents or Required Supermajority Group Agents, as
the case may be) and Borrower and acknowledged by the Administrative Agent, do
any of the following:

7

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(i)increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02(a));

(ii)postpone or delay any date fixed for, or waive, any scheduled installment of
principal or any payment of interest (other than a waiver of the imposition of
the default interest margin pursuant to the terms of the Transaction Documents),
fees or other amounts due to the Lenders (or any of them) under any other
Transaction Document;

(iii)reduce the principal of, or the rate of interest specified herein (other
than a waiver of the imposition of the default interest margin pursuant to the
terms of the Transaction Documents), or of any fees or other amounts payable
hereunder or under any other Transaction Document;

(iv)change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(v)amend this Section 12.02 or the definition of “Required Group Agents” or the
definition of “Supermajority Terms” or the definition of “Required Supermajority
Group Agents” or any provision providing for consent or other action by all
Lenders or amend the definition of “Commitment Percentage” or “Percentage;” or

(vi)discharge TFL or any Tesla Party from its respective payment Secured
Obligations under the Transaction Documents, or release all or substantially all
of the Collateral, except as otherwise may be provided in this Agreement or the
other Transaction Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).”

(s)Section 12.02(b) of the Loan Agreement is hereby amended by deleting Section
12.02(b) in its entirety and  inserting in lieu thereof a new Section 12.02(b)
reading in its entirety as follows:

“(b)No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Required Group Agents, the Required
Supermajority Group Agents or the Group Agents for all Lenders directly affected
thereby, as the case may be (or by the Administrative Agent with the consent of
the Required Group Agents, the Required Supermajority Group Agents or the Group
Agents for all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Administrative Agent, under this Agreement or
any other Transaction Document.  No amendment, waiver or consent shall, unless
in writing and signed by the Paying Agent, affect the rights or duties of the
Paying Agent, under this Agreement or any other Transaction Documents.  No
amendment, modification or waiver of this Agreement or any Transaction Document
altering the ratable treatment of Secured Obligations arising under Eligible
Interest Rate Hedges resulting in such Secured Obligations being junior in right
of

8

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

payment to principal of the Loans or resulting in Secured Obligations owing to
any Eligible Interest Rate Hedge Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Eligible Interest Rate Hedge Provider, shall be
effective without the written consent of such Eligible Interest Rate Hedge
Provider.

2.Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Amendment Effective Date”) upon satisfaction or waiver of the
following conditions precedent:

(a)the receipt by the Administrative Agent or its counsel of counterpart
signature pages to this Amendment and each other document and certificate to be
executed or delivered in connection with this Amendment, as more fully described
on Exhibit A hereto;

(b)each Group Agent shall have received, for the benefit of the Lenders in its
related Group, the “Upfront Fee” in accordance with and as defined in the Third
Amended and Restated Fee Letter, dated as of the date hereof, by and among the
Borrower, the Group Agents and the Administrative Agent;

(c)no Default, Event of Default or Potential Servicer Default shall have
occurred or be continuing, the Termination Date shall not have occurred and no
Event of Bankruptcy shall have occurred with respect to TFL or Tesla, Inc.; and

(d)the Administrative Agent and each Group Agent shall have received such other
documents, instruments and agreements as the Administrative Agent or such Group
Agent may have reasonably requested.

3.Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants to the Administrative Agent, each Group Agent and each
Lender as of the date hereof that:

(a)This Amendment and the Loan Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b)Upon the effectiveness of this Amendment, the Borrower hereby affirms that
all representations and warranties made by it in Article IV of the Loan
Agreement, as amended, are correct in all material respects on the date hereof
as though made as of the effective date of this Amendment, unless and to the
extent that any such representation and warranty is stated to relate solely to
an earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.

9

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(c)As of the date hereof, no Default, Event of Default or Potential Servicer
Default shall have occurred or be continuing, the Termination Date shall not
have occurred and no Event of Bankruptcy shall have occurred with respect to TFL
or Tesla, Inc.

4.Reference to and Effect on the Loan Agreement.

(a)Upon the effectiveness of Section 1 hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b)The Loan Agreement, as amended hereby, and all other documents, instruments
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect until hereafter terminated in accordance with their
respective terms, and the Loan Agreement and such documents, instruments and
agreements are hereby ratified and confirmed.

(c)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, any Agent or any Lender, nor
constitute a waiver of any provision of the Loan Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

5.Costs and Expenses.  The Borrower agrees to pay all reasonable and actual
costs, fees, and out‑of‑pocket expenses (including the reasonable attorneys’
fees, costs and expenses of Sidley Austin LLP, counsel to the Administrative
Agent, the Group Agents and the Lenders) incurred by the Administrative Agent,
each Group Agent and each Lender in connection with the preparation, review,
execution and enforcement of this Amendment.

6.Cessation of Bank of America, N.A. as Committed Lender and Group Agent.  

(a)The parties hereto acknowledge and agree that, effective as of the Amendment
Effective Date and subject to receipt of the Expiration Amount (as hereinafter
defined), Bank of America, N.A, as Group Agent (the “Non-Continuing Agent”) and
as Committed Lender (the “Non-Continuing Committed Lender”), shall cease to be a
party to the Loan and Security Agreement and shall have no further rights,
duties or obligations thereunder or under any other Transaction Documents
(except any such rights, duties or obligations which by the express terms
thereof survive the termination of the Loan and Security Agreement or such other
Transaction Document or the resignation or termination of a Group Agent or a
Lender).  The Borrower shall pay or cause to be paid, by wire transfer of
immediately available funds, to the Non-Continuing Agent for its own account and
for the account of the Non-Continuing Committed Lender an amount equal to $0.00
(the “Expiration Amount”), representing all accrued and unpaid Unused Fees and
other Secured Obligations owing to the Non-Continuing Agent and the
Non-Continuing Committed Lender on August 16, 2018.

10

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(b)Each of the Non-Continuing Agent and the Non-Continuing Committed Lender
acknowledges that the Expiration Amount constitutes the total of all outstanding
principal and all accrued and unpaid interest, fees and expenses and other
Secured Obligations payable to the Non-Continuing Agent or the Non-Continuing
Committed Lender, as applicable, as of August 16, 2018 under the Loan and
Security Agreement and the other Transaction Documents.

(c)The Non-Continuing Agent acknowledges and agrees that notwithstanding the
terms of that certain Second Amended and Restated Fee Letter, dated as of
October 18, 2017 (the “Existing Fee Letter”), by and among the Borrower, the
Non-Continuing Agent, the Administrative Agent and the other Group Agents and
Lenders party thereto, the consent of the Non-Continuing Agent shall not be
required in order to amend, restate, supplement or otherwise modify, or waive
any provision of or provide any consent under, the Existing Fee Letter.

7.Consent to Amendment of Warehouse SUBI Servicing Agreement.  By execution of
this Amendment, the Borrower, the Administrative Agent and the Lenders hereby
consent to Amendment No. 1 to Warehouse SUBI Servicing Agreement, dated the date
hereof, among Tesla Lease Trust, TFL, as Servicer, and Wells Fargo Bank,
National Association, as Back-Up Servicer.

8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

9.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10.Counterparts.  This Amendment may be executed by one or more of the parties
to the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (transmitted by telecopier or by email) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Remainder of page left intentionally blank

11

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their duly authorized signatories as of the date first above
written.

 

TESLA 2014 WAREHOUSE SPV LLC,

as Borrower

 

 

 

By:

 

/s/ Yaron Klein

Name:

 

Yaron Klein

Title:

 

Treasurer




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Paying Agent

 

 

 

By:

 

/s/ Diana Vasconez

Name:

 

Diana Vasconez

Title:

 

Assistant Vice President

 

 

 

By:

 

/s/ Mark Esposito

Name:

 

Mark Esposito

Title:

 

Assistant Vice President




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent, as a Group Agent and as

a Committed Lender

 

 

 

By:

 

/s/ Katherine Bologna

Name:

 

Katherine Bologna

Title:

 

Managing Director

 

 

 

By:

 

/s/ Kevin Fagan

Name:

 

Kevin Fagan

Title:

 

Vice President

 




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

CITIBANK, N.A.,

as a Group Agent and as a Committed Lender

 

 

 

By:

 

/s/ Brian Chin

Name:

 

Brian Chin

Title:

 

Vice President

 

 

 

CAFCO, LLC,

as Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

By:

 

/s/ Linda Moses

Name:

 

Linda Moses

Title:

 

Vice President

 

 

 

CHARTA, LLC,

as Conduit Lender

 

 

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

By:

 

/s/ Linda Moses

Name:

 

Linda Moses

Title:

 

Vice President

 




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

CIESCO, LLC,

as Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

By:

 

/s/ Linda Moses

Name:

 

Linda Moses

Title:

 

Vice President

 

 

 

CRC FUNDING, LLC,

as Conduit Lender

 

 

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

 

 

By:

 

/s/ Linda Moses

Name:

 

Linda Moses

Title:

 

Vice President

 




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

BANK OF AMERICA, N.A.,

as a Non-Continuing Agent and as a Non-Continuing Committed Lender

 

 

 

By:

 

/s/ Christopher C. Jonas

Name:

 

Christopher C. Jonas

Title:

 

Director

 




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

ROYAL BANK OF CANADA,

as a Group Agent and as a Committed Lender

 

 

 

By:

 

/s/ Angela Nimoh-Etsiakoh

Name:

 

Angela Nimoh-Etsiakoh

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Sofia Shields

Name:

 

Sofia Shields

Title:

 

Authorized Signatory

 

 

 

LAKESHORE TRUST,

as a Conduit Lender

 

 

 

By:

 

/s/ Nur Khan

Name:

 

Nur Khan

Title:

 

Authorized Signatory

 




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

 

 

By:

 

/s/ Patrick Duggan

Name:

 

Patrick Duggan

Title:

 

Vice President

 

 

 

By:

 

/s/ Jeffrey Traola

Name:

 

Jeffrey Traola

Title:

 

Director

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Lender

 

 

 

By:

 

/s/ Patrick Duggan

Name:

 

Patrick Duggan

Title:

 

Vice President

 

 

 

By:

 

/s/ Jeffrey Traola

Name:

 

Jeffrey Traola

Title:

 

Director

 

 

 

GIFS CAPITAL COMPANY LLC,

as a Conduit Lender

 

 

 

By:

 

/s/ R. Scott Chisholm

Name:

 

R. Scott Chisholm

Title:

 

Authorized Signer

 




Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

BARCLAYS BANK PLC,

as a Group Agent

 

 

 

By:

 

/s/ John McCarthy

Name:

 

John McCarthy

Title:

 

Director

 

 

 

SALISBURY RECEIVABLES COMPANY LLC,

as a Conduit Lender

 

 

 

By: Barclays Bank PLC, as attorney-in-fact

 

 

 

By:

 

/s/ John McCarthy

Name:

 

John McCarthy

Title:

 

Director

 

 

Signature Page to Amendment No. 4 to Amended and Restated Loan and Security
Agreement

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

EXHIBIT A

LIST OF DOCUMENTS AND CERTIFICATES

TO BE DELIVERED ON THE AMENDMENT EFFECTIVE DATE

 

 

Document

1.

Amendment No. 4 to Amended and Restated Loan and Security Agreement

2.

Third Amended and Restated Fee Letter

3.

Amendment No. 1 to Warehouse SUBI Servicing Agreement

4.

Collateral Agency and Security Agreement

5.

Amendment No. 4 to Finco Warehouse Agreement

6.

Second Amended and Restated Fee Letter for Finco Warehouse Agreement

7.

Amendment No. 1 to 2017-A Warehouse SUBI Servicing Agreement

8.

Joinder Agreement to the Collateral Agency and Security Agreement for the
benefit of the secured parties under the Amended and Restated Loan and Security
Agreement

9.

Joinder Agreement to the Collateral Agency and Security Agreement for the
benefit of the secured parties under Finco Warehouse Agreement

10.

UCC-1 Financing Statement naming Tesla Lease Trust, as Debtor, and TLT Leasing
Corp., as Secured Party

11.

UCC-1 Financing Statement naming Tesla Finance LLC, as Debtor, and TLT Leasing
Corp., as Secured Party

12.

Opinion of Katten Muchin Rosenman LLP with respect to certain security interest
matters under the Collateral Agency and Security Agreement

 

 

Ex. A-1

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 